department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b05 conex-132571-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil ----------------------------- ----------------------------- --------------------------------- dear -------------------------- this letter responds to your request for information dated june in which you seek to adopt the method described in sec_174 of the internal_revenue_code to treat research_and_experimental_expenditures r e expenditures as deductible expenses and not chargeable to capital_account sec_174 provides that a taxpayer may elect to treat r e expenditures as expenses not chargeable to capital_account expenditures to which the election applies are allowed as a deduction a taxpayer may elect this method without the consent of the secretary_of_the_treasury for the taxpayer’s first taxable_year in which r e expenditures are paid_or_incurred if the taxpayer elects this method the method will apply to all r e expenditures paid_or_incurred by the taxpayer for the tax_year and must be adhered to for all subsequent years unless with permission of the secretary a change is authorized for all or part of such r e expenditures the statute also provides that a taxpayer may adopt this method at any time with the consent of the secretary sec_1_174-1 of the income_tax regulations provides that if the taxpayer does not elect to expense under sec_174 or defer and amortize expenses under sec_174 for the first taxable_year in which r e expenditures are paid_or_incurred r e expenditures must be charged to capital_account sec_1_174-1 also clarifies that r e expenditures to which sec_174 applies may relate to a general research program or to a particular project sec_1_174-3 of the income_tax regulations provides rules for making the election to expense r e expenditures under sec_174 and for requesting permission to change to or from that method sec_1_174-3 provides that if a taxpayer adopts the method provided in sec_174 the method applies to all r e expenditures paid_or_incurred in the taxable_year of adoption and all subsequent taxable years unless a different method is authorized by the commissioner of internal revenue under sec_174 with respect to part or all of the r e expenditures sec_1_174-3 conex-132571-09 provides that the consent of the commissioner is not required if the taxpayer adopts the method for the first taxable_year in which the taxpayer pays or incurs r e expenditures however if the taxpayer fails to adopt the method for the first taxable_year in which the taxpayer incurs r e expenditures the taxpayer cannot do so in subsequent taxable years without obtaining the consent of the commissioner in addition a taxpayer may not use in the same tax_year more than one method for any particular project in revproc_2008_52 2008_36_irb_587 date the irs provides procedures under which a taxpayer may obtain the automatic consent of the commissioner to change certain methods_of_accounting including the procedures for taxpayers to obtain automatic consent to change their treatment of r e expenditures section of revproc_2008_52 includes the general application procedures appendix section dollar_figure of revproc_2008_52 includes additional specific procedures for taxpayers to obtain automatic consent to change their treatment of r e expenditures the url for revproc_2008_52 is http www irs gov irb 2008-36_irb ar09 html this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling this letter is advisory only and has no binding effect on the internal_revenue_service see revproc_2009_1 sec_2 2009_1_irb_1 date if you have any additional questions please contact -------------------- of our office at --------------------- sincerely paul f handleman chief branch office of associate chief_counsel passthroughs special industries
